Citation Nr: 0735523	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-30 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $6,838, to 
include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from November 1970 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in February 
2005, which denied waiver of recovery of an overpayment in 
the calculated amount of $6,838.


FINDINGS OF FACT

1.  From July 2003 to July 2004, the veteran received VA 
pension benefits to which he was not entitled, due to his 
concurrent receipt of SSA disability benefits throughout this 
period.  

2.  The veteran was significantly at fault in the creation of 
the overpayment, in failing to ensure that VA was notified of 
his receipt of SSA benefits, as contrasted with minimal fault 
on VA's part; he was unjustly enriched by the amount of the 
overpayment; recovery of the debt would not defeat the 
purpose for which VA pension benefits are authorized, or 
deprive the appellant of basic necessities; the appellant did 
not detrimentally rely on the erroneous payments, and it has 
not been otherwise shown to be inequitable to require 
repayment of the debt.  


CONCLUSIONS OF LAW

1.  The overpayment of pension benefits in the amount of 
$6,838 was properly created.  38 U.S.C.A. §§ 1521, 5112 (West 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2007).  

2.  Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $6,838 would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notification and Assistance

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 
5103A) do not apply to waiver claims.  Barger v. Principi, 16 
Vet. App. 132 (2002).  Nevertheless, the RO has explained to 
the veteran the bases for denial of the claim, and afforded 
him the opportunity to present information and evidence in 
support of the claim.  Prior to the initial grant of pension 
benefits, he was informed that pension was based on his 
income, and that he must immediately notify VA if his income 
changed; more specific information regarding the various 
notifications received by the veteran is provided below, in 
the discussion of the merits of the claim.  Before his 
benefits, were retroactively terminated, he was told that the 
proposed termination was based on his failure to report SSA 
income, and he was told to submit information if this 
information was wrong.  He failed to provide any such 
information, and after his benefits were terminated, he 
requested waiver of recovery of the overpayment, which the RO 
denied.  The waiver decision erroneously stated that the 
overpayment was caused by his failure to report his wife's 
income, while his wife's income had already been considered 
in the original award; it was actually due to his failure to 
report SSA income that the overpayment was created.  However, 
the correct information had been provided in the notice of 
the proposal to terminate his benefits, and in the notice of 
termination, and the statement of the case contained the 
correct reason, i.e., failure to report SSA benefits.  In 
addition, the statement of the case informed him of the 
regulatory equity and good conscience elements.  Accordingly, 
the COWC decision's explanation was corrected by this other 
information, and was harmless error.  

The veteran disputed that his wife had received income 
counted by VA, but failed to provide evidence in support of 
this contention.  This is more accurately concerned with the 
proper creation of the debt, which was not explicitly 
considered by the RO as a separate issue.  However, issues 
involving the validity of the debt are implicit in the issue 
of waiver.  Schaper v. Derwinski, 1 Vet.App. 430, 437 (1991).  
Moreover, the RO's statement that the income of his wife of 
$6,000 had been reported on his initial claim served to 
convey to the veteran that, in essence, the RO was not 
accepting his assertion.  He did not submit any evidence 
corroborating his assertion, although he stated that he 
planned to, demonstrating his actual knowledge that VA had 
not accepted his statement, and required additional 
verification.  Thus, the veteran has been provided the 
necessary notice, and afforded an opportunity to participate 
meaningfully in the development of his claim.  

Overpayment

In June 2003, the veteran's claim for VA non-service-
connected pension benefits was received.  At this time, the 
veteran reported that he had claimed, but was not receiving, 
disability benefits from Social Security Administration 
(SSA).  He also reported that the sources of family income 
for the next 12 months would be $6,000 in wages and salary 
for his wife, with no income to be received by the veteran.  
In connection with the development of his claim, VA informed 
him in August 2003:

"Based on what you told us, it appears your income and 
net worth is qualifying for pension purposes.  You[] 
reported your family income is $6000 gross annual wages 
for your wife.  If that was a mistake, and you reported 
net wages, or you have a change of any kind of family 
income, notify us immediately."

In a September 2003 rating decision, the veteran was found 
entitled to receive pension benefits.  The letter notifying 
the veteran of this award included the information that total 
family income was used to adjust the veteran's pension 
benefit, and that the income counted was annual earnings of 
$6,000 by the veteran's wife, and $0 in annual SSA or income 
from any other source.  He was told that it was his 
responsibility to tell VA right away if his income or the 
income of his dependents changed, and SSA disability was 
listed as a type of income.  He was also told to notify VA 
right away if he gained or lost a dependent.  

In March 2004, the VA learned that the veteran was receiving 
SSA disability benefits, effective from April 2002.  In April 
2004, the veteran was informed that VA had received 
information from SSA showing that he was receiving SSA 
benefits, and that VA proposed to terminate his pension 
benefits effective July 1, 2003 (the effective date of his 
payment of pension), because his income was over the 
allowable limit.  He was told that his current pension 
benefit was based on a veteran with $6,000 in income, but 
that his adjusted income was $17,340, which was over the 
allowable limits.  He was told that a veteran with a spouse 
must make less than $12,959 before pension benefits could be 
awarded.  Other due process information was provided as well.

In July 2004, the RO took award action terminating his 
benefits effective July 1, 2003, which resulted in the 
creation of an overpayment in the calculated amount of 
$6,838.

In August 2004, the veteran submitted an Eligibility 
Verification Report (EVR), stating that he and his wife 
separated June 30, 2003.  He said that he had contributed 
$3,887 to her support the previous year, and that she had 
earned $864 during the period from June 1, 2003, to June 1, 
2004, as employment income from working 24 hours a week.  He 
also reported unreimbursed medical expenses totaling $5,348.  
In October 2004, the medical expenses were used to reduce 
income, as provided under 38 C.F.R. § 3.272(g)(1)(iii) 
(medical expenses will be excluded if they exceed 5 percent 
of the maximum payable rate).  However, the veteran's family 
income still exceeded the maximum rate, and the veteran was 
notified of this decision.  

In August 2004, the veteran also requested waiver of recovery 
of the debt; his request was denied by the COWC in February 
2005.  In his notice of disagreement, he stated that his wife 
had not received $6,000 in income, but, rather, only $500.  
These statements regarding his wife's income raise the 
question of the validity of the debt.  Although not addressed 
by the RO, the issue of the validity of the debt is implicit 
in the issue of waiver, and was implicitly addressed by the 
RO in the statement of the case, where it was noted that the 
$6,000 had been reported by the veteran on his original 
application.  See Schaper v. Derwinski, 1 Vet.App. 430 
(1991).

Creation

Under the applicable governing legal criteria, the maximum 
rate of pension is reduced by the amount of the countable 
income of the beneficiary.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. § 3.23 (2007).  In determining income for purposes 
of entitlement to pension under the improved pension program, 
payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded under 38 C.F.R. § 3.272.  
38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2007).  
SSA disability benefits and earned income are both forms of 
countable income.  

The veteran contends that his wife did not earn $6,000 as 
reported by VA, but, rather, only $864 or $500.  However, the 
income of $6,000 was reported by the veteran on his original 
application.  In his substantive appeal, he said that this 
amount was entered by the service representative assisting 
him in filing the claim, based on his statement that his wife 
only worked weekends.  However, as noted above, both the 
August and September 2003 notices to him reported that this 
income was being counted, and he did not dispute it on either 
of those occasions, although he was specifically told to 
inform VA if the amount was wrong, or if the income changed.  
Thus, while the amount of $6,000 may very well have been an 
estimate, it seems unlikely that it was off by over $5,000.  
Moreover, although in August 2005, the veteran said he was 
going to submit evidence of his wife's income, such as a tax 
return, to support his contention, to date, he has not 
submitted any evidence indicating that his then wife earned 
only $500 or $864 during the period from June 30, 2003, to 
June 30, 2004.  Thus, the Board is not persuaded that the 
income of the veteran's wife during this period was less than 
the $6,000 reported by the veteran on his initial claim, and 
the overpayment was properly created.



Waiver

Turning to the matter of waiver of recovery of the 
overpayment, there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  In such circumstances, 
recovery of an overpayment shall be waived where recovery of 
the overpayment would be against equity and good conscience.  
38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  Id.  In making this 
determination, the facts and circumstances in a particular 
case must be weighed carefully.  

In applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are: 
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) weighing the fault of the debtor against any 
fault attributable to VA; (3) financial hardship, i.e., 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (4) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(5) unjust enrichment, i.e., whether failure to make 
restitution would result in unfair gain to the debtor, and 
(6) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  38 
C.F.R. § 1.965(a).  Moreover, all listed elements of equity 
and good conscience must be considered in a waiver decision.  
See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to fault, the veteran was solely at fault in 
failing to report his SSA income.  He had been clearly 
notified that the amount of pension he received was based on 
his income, and that he must report any changes in income 
immediately.  Indeed, he stated that his wife had told him 
that she was going to notify VA of the receipt of SSA 
benefits, as she worked at the VA, and that he was unaware 
that she had not done so only when the notice of the 
termination of his benefits was received.  However, the 
veteran, who has not been adjudicated incompetent, is 
ultimately responsible for seeing that VA receives the 
necessary information, regardless of who he delegates to 
actually perform the task.  Moreover, he continued to retain 
the pension benefits at the same rate.  

In contrast, VA fault has not been shown.  He was clearly 
notified, from the beginning, that his pension benefits were 
based on his income, including SSA benefits, and that he must 
immediately report this income to VA.  Thus, the veteran's 
fault considerably outweighs any fault on the part of VA.  

As to financial hardship, two financial status reports were 
received from the veteran, one dated August 2004, and one in 
April 2005, both of which show monthly expenses which 
substantially exceed monthly income.  He reported that he was 
separated from his wife, and had only his own SSA benefits as 
income.  Beginning in December 2004, this income was $999 per 
month, according to information received from SSA.  According 
to the August 2004 financial status report, he spent $150 for 
food, $280 for utilities and heat, and $923 and higher for 
other miscellaneous expenses, including insurance, cable, 
telephone, and gas.  His monthly payments on installment 
contracts and other debts were $642, which he identified as 
$464 per month as a combined payment for a truck and a 
motorcycle, and $130 per month for a loan, possibly for 
dental costs.  He said his total monthly expenses were 
$1,562, but this does not match with the total of the 
individual amounts, which is $1,995.  He reported total 
assets worth $23,000, consisting of two trucks and two 
motorcycles.  

On the April 2005 financial status report, his reported 
monthly living expenses totaled $962 (itemized monthly 
expenses of $837, plus quarterly property taxes of $374, 
which prorates to $125 per month).  In addition, he owed $609 
per month on installment contracts and debts, including $464 
per month for payment on a 2001 Ford Ranger, and $145 per 
month for a line of credit.  The total expenses of $1,571 
exceeded monthly income by $572.  He identified his assets as 
two trucks; he did not mention the motorcycles.  

In support of his claim of financial hardship, the veteran 
submitted a copy of a tax lien, showing he owed $347 in 
delinquent property taxes.  However, the notice also told him 
that if he was disabled, he should contact the appraisal 
district regarding possible entitlement to postponement in 
the payment of the taxes.  

The $609 in installment contracts can be expected to be 
satisfied, and debts to the government are expected to be 
accorded the same preference as other debts.  Moreover, the 
regulatory standard for hardship is whether repayment would 
deprive the veteran of "basic necessities," not whether a 
certain lifestyle can be maintained.  See 38 C.F.R. § 1.965 
(a)(3).  The reported vehicle expenses appear high for basic 
necessity, especially for a permanently and totally disabled 
veteran.  The exact financial status is difficult to 
determine, based on the information provided by the veteran.  
While the 2005 report provides more detail as to the monthly 
expenses, there is no explanation of what happened to the two 
motorcycles, worth $11,000, according to the 2004 report.  
However, the monthly living expenses, as reported by the 
veteran, were $391 less per month in 2005 than in 2004, 
indicating a degree of flexibility.  In view of the finite 
time period of the installment contract, as well as the 
flexibility of the living expenses, repayment of the debt in 
reasonable monthly installments would not deprive the veteran 
of basic necessities.

As to other elements of equity and good conscience, the 
veteran received $6,838, to which he was not entitled.  Thus, 
he was unjustly enriched by this quantifiable amount.  He 
contends that his estranged or ex-wife, who also received the 
benefit of the income, is not helping to pay the debt to VA, 
while he has helped her out with bills incurred by her, but 
in both of their names, during the time of their marriage.  
The veteran's benefits included an additional amount for his 
spouse, but the entitlement was the veteran's, and the 
veteran was the beneficiary.  Equity and good conscience 
means arriving at a fair decision between the beneficiary and 
VA, and involves balancing various factors between these two 
entities.  See 38 C.F.R. § 1.965.  Matters of equity or 
fairness between the veteran and his estranged or ex-wife are 
beyond the scope of such a decision.  In other words, this 
decision is concerned with equity and good conscience as 
between VA and the veteran, not between the veteran and his 
estranged or ex-wife.  

The veteran's current income from SSA exceeds the VA pension 
that he would be entitled to as a single veteran by slightly 
more than $150 per month, and it has not been shown that 
recovery of the overpayment would defeat the purpose of VA 
pension benefits, which is to provide low-income wartime 
veterans with a minimum level of income.  The veteran has not 
claimed to have relinquished any valuable right or to have 
changed his position by reason of having relied on the 
additional erroneous benefits.  No other factors which would 
preclude recovery of the overpayment as against equity and 
good conscience have been put forth.  

Thus, taken as a whole, there are no equitable factors which 
counteract the veteran's fault in the creation of the debt, 
and the unjust enrichment resulting from the veteran's 
receipt of $6,838 to which he was not entitled.  After 
weighing all of the above factors, the Board believes that 
recovery of the overpayment would not be against equity and 
good conscience.  38 U.S.C.A. § 5302.  Thus, the request for 
waiver of recovery of the debt is denied.  The evidence is 
not so evenly balanced as to create a reasonable doubt, and, 
hence, the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	
ORDER

The overpayment of pension benefits in the amount of $6,838 
was properly created, and waiver of recovery of the 
overpayment is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


